Citation Nr: 0218004	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  92-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White 
River Junction, Vermont


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to July 
1969.

This matter was most recently before the Board of 
Veterans' Appeals (Board) in February 2001, at which time 
it was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont.  
Following the RO's attempts to complete the requested 
actions, the case was again returned to the Board for 
further review.


REMAND

It is noted that in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers 
upon the veteran or other claimant, as a matter of law, 
the right to compliance with the Board's remand order.  
Moreover, the Court has further held that the Board itself 
errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

By its February 2001 remand, the Board returned this 
matter to the RO, in principal part, for adjudication of 
an intertwined issue involving the veteran's claim of 
clear and unmistakable error (CUE) in all prior, final 
decisions of the RO in which his entitlement to service 
connection for a psychiatric disorder had been denied.  
Following such an adjudication, the appellant was to be 
advised of the action taken and furnished notice of his 
appellate rights and all pertinent appellate procedures.  
Other actions were sought by the Board, including those 
pertaining to compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) and readjudication of the veteran's 
claim to reopen for service connection for a psychiatric 
disorder.


All but one of the actions sought by the Board in its 
February 2001 remand appear to have fully accomplished.  
The RO's omission was significant and one that must be 
remedied prior to the Board's review of the issue 
certified for review.  Specifically, although the CUE 
claim was adjudicated by the RO in a May 2002 
determination and notice of the denial was provided to him 
and his representative later in the same month, the RO 
failed to provide to him notice of his appellate rights 
and applicable appellate procedures in contravention of 
applicable statute and regulations.  See 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.103, 19.25 
(2002).  

The Board's pertinent appeal regulation is as follows:

The claimant and his or her representative, if 
any, will be informed of appellate rights 
provided by 38 U.S.C. chapters 71 and 72, 
including the right to a personal hearing and 
the right to representation.  The agency of 
original jurisdiction will provide this 
information in each notification of a 
determination of entitlement or nonentitlement 
to Department of Veterans Affairs benefits.  
[emphasis added]  

38 C.F.R. § 19.25 (2002).

As indicated by the foregoing, it is the RO's 
responsibility to provide the necessary notice and such 
cannot be accomplished directly by the Board.  38 C.F.R. 
§ 3.159, effective from February 22, 2002 (67 Fed. Reg. 
3099 (Jan. 23, 2002); see Chairman's Memorandum No. 01-02-
01 (Jan. 29, 2002).  Once the veteran and his 
representative have been apprised of the veteran's 
appellate rights and procedures regarding the CUE claim 
denial in May 2002, then he must decide whether he wishes 
to initiate and perfect an appeal of that matter so as to 
ensure that the Board has jurisdiction to review the CUE 
issue as intertwined with the claim to reopen.  


On the basis of the foregoing, this matter is hereby 
REMANDED to the RO for the following actions:

The RO must furnish to the veteran and 
his representative notice of the 
veteran's appellate rights and 
pertinent appellate procedures with 
respect to the RO's denial in May 2002 
of the veteran's claim of CUE within 
prior, final decisions of the RO, 
denying entitlement to service 
connection for a psychiatric disorder.  
The veteran is hereby advised that if 
he wishes to ensure that the Board will 
later review the CUE claim, he must 
initiate a timely appeal of the RO's 
May 2002 denial and following the 
issuance of a statement of the case, 
perfect such appeal.  Upon completion 
of the foregoing, the case should be 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




